Title: From George Washington to Major General Alexander McDougall, 2 June 1779
From: Washington, George
To: McDougall, Alexander


        
          Sir,
          Head-Quarters Middle Brook June 2d 1779
        
        I have just received information from Col. Clarke that the enemy have landed at Kings ferry in considerable force—This day The Virginia division marched towards Pompton where General St Clair expected to arrive this evening. Tomorrow if possible, the Maryland division will move and we shall press forward & with all expedition.
        This will be delivered you by Brigadier General Du Portail, Chief Engineer whose knowlege of his professio⟨n⟩ and military qualifications in gener⟨al⟩ will render him very useful to you if he arrives in time—I recommend him to you as a Gentleman well worthy your confidence. He will chearfully afford his advice and assistance in the line of his profession; but it is also my desire that he may be vested with a command in the garrison according to his rank. To This the regulations of Congress for the Engineering department intitle him.
        It gives me pleasure that the forts at this critical moment are in hands where they may be safely trusted—I doubt not your principal attention will be directed to them as the object first in magnitude and importance and in all probability the real one of the enemy’s design. I am with great Dr Sir Yr Obedt servt
        
          Go: Washington
        
      